Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-23, are pending in this application.
Claim 2, is deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims. The claims are drawn to expected outcomes, lines 1-3, claim 1. The specification fails to describe enablement of the expected outcomes. There are no amounts of the drug(s) in claims 1-15, 17-23, which would produce the expected outcomes. The dose that will maintain the expected outcomes must necessarily be different from the dose that will improve them, which must be different from lessening them. Assays must be disclosed showing evidence the outcome is obtained.  Claim 16, cites a range of doses.  There is no description in the specification which specific dose produces which expected outcome or combination thereof.  The invention is an invitation to a POSA to perform experiments using any applicable procedure to arrive at the doses that will produce the expected outcomes or combination thereof.  Various doses are disclosed in the specification but, none is related to the expected outcomes or combination thereof. There is no evidence in the specification that established nexus between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). By deleting the claims the rejection would be overcome.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to maintaining the decline of ALS patient’s functionality . . . speech or combination thereof.  It is not clear what is meant by functionality or why applicant want to maintain the decline of patient’s functionality, muscle strength, lung function, etc.  Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  By deleting maintaining, in every occurrence, the rejection would be overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15).
  Squitieri et al., discloses a method of treating neurodegenerative disorders such as ALS and HD (pp. 9, lines 25-26) by administering pridopidine (pp. 20, lines 15-29) or its HCl salt (pp. 12, line 20). Administration is daily and oral (pp. 11, line 31) and the dose is 5 - 40mg (pp. 27, line 26, pp. 12, lines 4-13). The dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to page 13, line 12, and the subject is a mammal or a patient (human), page 13, line 9.  Squitieri et al., discloses combination therapy, pp. 13, line 10, and pridopidine as SIR modulator, pp. 13, lines 17-19.  
The prior art teaches the treatment will slow, stop or reverse the disorder’s progression, ameliorate, lessen or remove symptoms of the disorder (expected outcomes), pp. 12, lines 24-30. The prior art cites US patents for process of making pridopidine and for using pridopidine to treat Huntington’s disease, pp. 20, lines 19-29.  See also the entire document. 
The claims are drawn to expected outcomes of the treatment, which are due to inherent property of pridopidine. They are not applicant’s inventions.  Under the US patent practice inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
The expected outcomes can be read from a patient’s medical record, by observing the patient or determined by conventional techniques well-known in the art (e.g. instant claims 4-7, 11-12). Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Response
Applicant's arguments filed 9/15/22, have been fully considered but they are not persuasive. Applicant contends sporadic ALS was allowed in US 11,406,625, and the prior art must disclose every element of a claim and complete details of the claim to anticipate it, citing Motorola, 43 USPQ2d 1481 (Fed. Cir. 1997); PPG industries, 37 USPQ2d (Fed. Cir. 1996) and Richardson, 9 USPQ2d 1913.  
It is well-known in the art that about 90 percent of ALS patients are sporadic because it occurs with no associated risk factor or family history.  Eykens et al., Adv. Genomics and Genetics (2015) vol. 5, pp. 327-45.  Therefore, allowance of sporadic ALS in US 11,406,625, was in error, and the Office is not in the business of perpetuating its error.
Applicant contends the claims cite expected outcomes of the treatment and the prior art fails to disclose expected outcomes. This is not true. The prior art disclose expected outcomes. The expected results are due to inherent property of pridopidine.  Applicant fails to disclose why pridopidine by the prior art lacks the expected results. 
“A prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. Continental Can Co. v. Monsanto Co., 948 F.2d 1264 , 1268 (Fed.Cir.1991)”. Schering Corp. v. Geneva Pharm., Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).
 “An inherent structure, composition or function [of pridopidine] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the contention] is no more than showing that [the prior art] did not recognize function inherently present” in [pridopidine]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an old product patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Applicant refuses to accept inherency of the expected outcomes. Such is no justification to allow the claims. Applicant must revisit the decisional laws cited above.  The prior art teaches the treatment will slow, stop or reverse the disorder’s progression, ameliorate, lessen or remove symptoms of the disorder (expected outcomes after treatment), pp. 12, lines 24-30. The expected outcomes by the prior arts embraced the instant claim 1. There is no negative teaching away from the claim by the prior art.  
Applicant also contends anticipation requires enablement, “without undue experimentation,” citing Sanofi-Synthelabo, 550 F.3d 1075 (Fed. Cir. 2008) and Wilder, 429 F.2d 447 (CCPA, 1970).  Enablement requires how to make and use.   Applicant fails to set forth why making pridopidine and using it is undue burden.  The prior art teaches US patents for making pridopidine, pp. 20, lines 19-29.  Pridopidine is a known commercial product, the prior art uses it in several experiments and administration of a drug for ALS is a conventional technique. Applicant fails to set forth the undue experimentation performed by applicant before arriving at the invention. Applicant performs selective combination of prior art’s invention. Such is deemed invention of reasoning not of creativity, KSR, supra. The US constitution requires applicant to create something to be eligible for a patent. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
Applicant further argues that a mere listing without enablement is not anticipatory and that the prior art offers no more than a starting point for further experiments. Squitieri et al., are allowed to be their own lexicographer. The prior art discloses the invention in Markush format, which is allowed under the US patent practice.  Patent law, interpretation and application thereof during patent examination is the same for every application. Applicant’s preference for a different format is not a valid argument. Applicant ignores the prior art’s disclosure at page 11, lines 21-23, that “all combinations of the various elements described herein are within the scope of the invention”.  
There are several embodiments of SIRs disclosed in the prior art. One embodiment specifically cites only pridopidine, page 13, lines 13-21. The prior art discloses pharmacokinetics of only pridopidine. The prior art uses only pridopidine in all the assays at pages 23-33, and discusses the results. 
The prior art discloses nine neurodegenerative diseases as embodiments including ALS at page 9, lines 21-27. Under the US patent practice, they are deemed preferred embodiments by Squitieri et al. One of ordinary skill would have known and be motivated to select from the preferred embodiments. 
The prior art discloses the invention in Markush format, which is allowed under the US patent practice.  The US patent practice does not require the prior art to reduce to practice each and every embodiment of the Markush.  Therefore, experiments on ALS is not required.  
Every embodiment disclosed by a prior art is available under anticipatory rejection. Therefore, the prior art’s disclosure, as written, meet the requirement of anticipatory rejection under the US patent practice.   Mere selective combination of prior art’s teachings is not undue experimentation and not patentably significant. It is an invention of reasoning not of creativity. KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Applicant’s contentions in the following paragraph if correct imply the decision in KSR is not applicable in chemical applications. Such is not the current practice under the US patent practice.

    PNG
    media_image1.png
    309
    641
    media_image1.png
    Greyscale

The prior art discloses at page 11, lines 21-23, that “all combinations of the various elements described herein are within the scope of the invention”.  It is not permissible under any law, including US patent law, to enter a fenced yard with several parked vehicles, pick one or two and claim their ownership on the basis the original owner has too many or the owner fails to identify which one to take.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15), in view of Bassan et al., US 2014/0378508, and Eykens et al., Adv. in Genomics and Genetics (2015) vol. 5, pp. 327-45.
Applicant claims maintaining, improving or lessening expected outcomes of treating sporadic ALS by administering pridopidine or its HCl salt. Administration is oral and daily or weekly, twice or three times daily.  The dose is 10mg-90 mg daily. The subject is human (mammal).  Applicant also claims combination therapy of pridopidine with known commercially available ALS drugs, conventional administrations and conventional diagnostic methods. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Squitieri et al., disclosed as set forth under anticipatory rejection above. 
Bassan et al., disclosed a method of treating Huntington’s diseases (HD) by administering pridopidine or its HCl salt [0015].  The dose is 10-90 mg daily [0084], “periodically orally”, [0012] and may be given twice or three times daily, [0016], [0083]-[0084] for a total daily dose of 67.5 to 225 mg, [0012]-[0014]. The subjects were screened for symptoms for two weeks prior to treatment, [0115] and evaluated for expected outcomes during treatment, [0116]-[0308]. See also the entire document.
Eykens et al., teaches it is well-known in the art that about 90 percent of ALS patients are sporadic because it occurs with no associated risk factor or family history. That treatment of HD is due to modulation of SIR by pridopidine, pp. 395-3987, particularly, pp. 3976, col. 1, ¶2
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Squitieri et al., is that applicant claims inherent property of pridopidine, and the doses are different.
The difference between the instant invention and Bassan et al., is that the prior art teaches treatment of HD instead of ALS. 
The difference between the instant invention and Eykens, et al., is that the prior art teaches it is well-known in the art that about 90 percent of ALS patients are sporadic because it occurs with no associated risk factor or family history. That treatment of HD is due to modulation of SIR by pridopidine.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat ALS with pridopidine and 2) avoid the prior arts.
Squitieri et al., exemplified pridopidine as a SIR modulator, page 13, lines 17-18. It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Eykens et al. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to try treatment of ALS with pridopidine at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. 
The expected outcomes in the claims are not applicant’s inventions. They may be read from patient’s medical record or by visual observation of the patient. They may be determined by conventional techniques well-known in the art, such as instant claims 4-7, 11-12.  
The expected results are due to inherent property of the drug(s).   Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use the conventional techniques of screening (diagnosis) and in performing prognosis in the instant invention, e.g. Bassan et al. See also Cudkowicz et al., Nature Med. 2011, 17(12), 1652-1656, on how to perform the conventional techniques in claims 4-7, 11-12.  It is not beyond ordinary skill to practice conventional technique of administering the drugs in combination therapy sequentially or simultaneously. Such are deemed inventions of reasoning not of creativity, KSR, supra. The US constitution requires applicant to create something to be eligible for a patent. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
Establishing dose (claim 16) is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish doses. The claimed dose is the same by Bassan et al.  Squitieri et al., suggests the dose may be optimized to avoid adverse side effects and may vary according to factors set forth at page 12, line 32 to pp. 13, line 12. Therefore, applicant did as suggest by the prior arts.
It is well-known in the art that about 90 percent of ALS patients are sporadic because it occurs with no associated risk factor or family history. Eykens et al.  Therefore, one of ordinary skill would have been motivated to claim treatment of sporadic ALS.  
Combination therapy (claims 19-23) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Claims 19-23, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Pridopidine, the other drugs in the combination and using them for treating ALS were in the public domain prior to the time this application was filed.  While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the drugs because each was known for treating ALS. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Response
Applicant's arguments filed 9/15/22, have been fully considered but they are not persuasive. Applicant argues against the prior arts individually. Applicant cannot show non-obviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Squitieri et al., exemplified pridopidine as a SIR modulator (page 13, lines 17-18) useful for treating disorders including HD and ALS (page 9, line 25). Bassan et al., disclosed a method of treating HD by administering pridopidine or its HCl salt [0015].  It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Eykens et al.  Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to try treating ALS with pridopidine or its HCl salt at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. 
Applicant contends Squitieri et al., “does not anticipate the claims.” This is not applicable argument under obviousness rejection. Applicant contends Squitieri et al., disclosed a long list of unrelated neurodegenerative disorders, listed a list of SIR ligands but provide experiments on HD not on ALS and there is no evidence pridopidine would treat ALS.  The prior art disclosed “all combinations of the various elements described herein are within the scope of the invention”, page 11, lines 21-23.  This is as strong motivation for a POSA to make any selection therefrom. Applicant asserts the wide range of neurodegenerative diseases by the prior art renders the disclosure speculative and an invitation to perform undue experimentation. These may be true for the applicant, but may not be so for other scientists of ordinary skill in the art.  It is not so for the Examiner.  Applicant fails to disclose undue experiment performed to arrive at the instant invention.  The wide range disclosure by Squitieri et al., is evidence of the advancement of the art and should be a reason to celebrate human achievement and not castigate it. Squitieri et al., are allowed to be their own lexicographer. The prior art discloses the invention in Markush format, which is allowed under the US patent practice.  Patent law, interpretation and application thereof during patent examination is the same for every application. Applicant’s preference for a different format is not a valid argument.   
The prior art discloses several embodiments of SIRs. One embodiment cites only pridopidine, page 13, lines 13-21. The prior art discloses pharmacokinetics of only pridopidine. The prior art uses only pridopidine in all the assays at pages 23-33, and discusses the results.  Hence a POSA would have known and be motivated to select pridopidine.  
The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required. The prior art discloses nine neurodegenerative diseases including ALS as embodiments at page 9, lines 23-27. Under the US patent practice the diseases are deemed preferred embodiments by Squitieri et al. One of ordinary skill would have known and be motivated to select from preferred the embodiments. The selection of any of the preferred embodiments is an obvious modification available for the preference of an artisan.
Pridopidine needs not be able to treat ALS for the prior art to be applicable under the US patent practice, as long the invention is disclosed and enabled.  The Examiner is not allowed to discount or second guess the work by prior arts and applicant is not allowed to disparage it.  Applicant must show scientific and conclusive evidence why pridopidine would not treat ALS when administered per Squitieri et al.  Applicant must show what applicant did to make the treatment successful. 
Applicant compared apple with orange by citing parol evidence about riluzole, dextromeththrophan, tetrabenazine/austedo, donepezil, fluoxetine and citalopram as evidence of drugs that would not treat all neurodegenerative diseases. The invention by Squitieri et al., is deemed advancement over applicant’s contention.  In addition, the drugs are not cited in the rejection.  Applicant selected ALS and pridopidine from the prior art by Squitieri et al., and therefore must stay within the scope of the rejection and the claims.  Applicant fails to show evidence why pridopidine would not treat ALS when administered per Squitieri et al., but would do so when administered by applicant. Applicant’s argument is mere argument and does not take the place of evidence, In re Shulze, 145 USPQ 716 (CCPA, 1965), Cole, 140 USPQ 230 (CCPA, 1964).  Applicant also contends ALS and HD are different disorders and would not be treated by the same SIR modulator. This is not correct. It is well-known in the art to treat multiple diseases with the same drug, particularly in the treatment of neurodegenerative diseases wherein it is commonly known as monotherapy. Prior arts of record disclose pridopidine treats ALS and HD, e.g. Squitieri et al., and US 6,903,120.
Applicant asserts the prior art by Bassam fails to disclose treatment of ALS with pridopidine. The argument relates to anticipatory rejection. Had Bassam made such disclosure, the rejection would have been anticipatory.
Applicant contends ALS and sporadic ALS are different diseases. This is not correct.  It is well-known in the art that about 90 percent of ALS patients are sporadic, because it occurs with no associated risk factor or family history.  Eykens, et al., Adv. in Genomics & Genetics (2015), Vol 5, pp 327-345. Therefore, one of ordinary skill would have known to treat ALS and sporadic ALS with the same drug.  
The totality of applicant’s argument is that applicant started by doubting the invention by Squitieri et al., but end-up proving the prior art is correct at least on treatment of ALS with pridopidine.  Such is not invention under the US patent practice.  The prior art discloses at page 11, lines 21-23, that “all combinations of the various elements described herein are within the scope of the invention”.  Applicant performs selective combination of the inventions by Squitieri et al. Such is deemed invention of reasoning not of creativity. KSR, supra. The US constitution requires applicant to create something to be eligible for a patent. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, of U.S. Patent No. 11,406,625. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant expected outcomes are inherent properties of the drug(s) administered in US ‘625 and in the instant claims, which is the same drug. Therefore, the expected outcomes are inherent in US ‘625. The term comprising in US ‘625 is an open-ended term, which implies other embodiments not cited in the claims are being claimed, such as the instant conventional techniques for measuring the expected outcomes. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 21, 2022